FILED

UNITED sTATEs 1)1STRICT CoURT FEB ‘ 2 299
F()R THE DISTMCT GF C()LUMBIA clerk, u.s. nismcr a. sankruprcy
Courts for the District ot Columbia

JOSEPH KINARD, )
)

Plaintiff, )

)

v_ ) Civil Action No.12 

)

UNITED STATES OF AMERICA, el al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.

According to the plaintiff, the Assistant United States Attomey who prosecuted the
criminal case against him in the Superior Court of the District of Columbia in l997 committed
acts of misconduct and otherwise engaged in inappropriate behavior. For this reason, the
plaintiff seeks reversal of his conviction.

"Under D.C. Code § 23-110, a prisoner may seek to vacate, set aside, or correct sentence
on any of four grounds: (l) the sentence is unconstitutional or illegal; (2) the Superior Court did
not have jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized
by law; or (4) the sentence is subject to collateral attack." Alston v. United Slates, 590 A.2d 5 l l,
513 (D.C. l99l). Such a motion must be filed in the Superior Court, see D.C. Code § 23-1 l0(a),
and "shall not be entertained . . . by any Federal . . . court if it appears that the [prisoner] has
failed to make a motion for relief under this section or that the Superior Court has denied him
relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the
legality of his detention." D.C. Code § 23-1 l0(g); see Wz`lliams v. Martinez, 586 F.3d 995, 998

(D.C. Cir. 2009) ("Section 23-1 l0(g)’s plain language makes clear that it only divests federal

courts of jurisdiction to hear habeas petitions by prisoners who could have raised viable claims
pursuant to section 23-1 lO(a)."). Nothing in the complaint suggests that the plaintiffs available
remedy under D.C. Code § 23-110 is inadequate or ineffective. Moreover, this court is without
the authority to review or overturn any judgment of the Superior Court. See D.C. Code § ll-
72l(a)(l) ("The District of Columbia Court of Appeals has jurisdiction of appeals from . . . all
final orders and judgments of the Superior Court of the District of Columbia.").
The complaint fails to state a claim upon which relief can be granted, and it will be

dismissed under 28 U.S.C. §§ l9l5(e)(2)(b) and l9l5A(b). An Order accompanies this

Memorandum Opinion.

Uni tat%trict Judge
DATE; /,jl/l/\/